860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Lee PARKS, Plaintiff-Appellant,v.Robert James MILLER, Detective;  Craig S. Cobb, Attorney,Defendants-Appellees.
No. 88-3509.
United States Court of Appeals, Sixth Circuit.
Oct. 18, 1988.

Before KENNEDY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
Plaintiff Parks moves for in forma pauperis status on appeal from the district court's order dismissing this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In his complaint, Parks charges that the defendants retaliated against him for the exercise of his first amendment rights.  Parks alleges that he filed a federal law suit against defendant Miller and that both defendants then conspired to conceal evidence in Parks' state criminal case and federal law suit.


3
The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The court held that the allegations of perjury against defendant Miller were barred by the absolute immunity from damages given to witnesses who testify at a trial.   Briscoe v. LaHue, 460 U.S. 325, 330-31 (1983).  The court also held that Parks failed to state a claim concerning the federal law suit because the concealed evidence was eventually produced in that suit by means of a court order.  Because the evidence was produced, there was no injury.   Childs v. Pellegrin, 822 F.2d 1382, 1390 (6th Cir.1987).  The court also held that the conspiracy allegations were without merit.  42 U.S.C. Sec. 1985(2) and (3).


4
We agree with these conclusions of the district court.  Accordingly, the motion for in forma pauperis status is denied.  The order of the district court is affirmed under Rule 9(b)(4), Rules of the Sixth Circuit.